Citation Nr: 0008939	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-10 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970, including service in Vietnam where he was awarded 
the Combat Infantryman Badge.  This matter comes to the Board 
of Veterans' Appeals (Board) from a Department of Veterans 
Affairs (VA) Regional Office (RO) decision of May 1997 which 
denied service connection for bilateral vision loss.


FINDINGS OF FACT

1.  The blurred vision that the veteran experienced in 
service was due to a refractive error.

2.  The April 1997 VA examination report shows that the 
veteran has a bilateral refractive eye error.

3.  The veteran has not presented any competent evidence 
which establishes that he has an eye disorder other than 
refractive error.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral vision loss.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has bilateral vision loss which 
is due to an injury to his eyes which occurred during his 
tour in Vietnam in 1968 when some mortar charges went off in 
his mortar pit.  He asserts that he was issued glasses 
because of this incident.

Before reaching the merits of the veteran's claim, the 
threshold question is whether the veteran has presented 
evidence that his claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

A refractive error of the eye is not considered to be an 
injury or disease for purposes of entitlement to VA 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  
The General Counsel of VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(1990).

A review of the veteran's service medical records reveals 
that, at the time of his January 1967 service entrance 
examination, a clinical evaluation of his eyes revealed 
normal findings and that his uncorrected vision was 20/20 
bilaterally.  In an accompanying Report of Medical History, 
he indicated that he had not had any eye trouble, and that he 
had not worn glasses or contact lenses.  In April 1968, he 
was seen with complaints of blurred vision.  It was noted 
that no ocular disease was evident.  Examination of his eyes 
revealed that his vision was 20/15 bilaterally.  The 
provisional diagnosis was questionable refractive error.  His 
January 1970 service separation examination shows that a 
clinical evaluation of his eyes revealed normal findings and 
that his corrected and uncorrected vision was 20/20 
bilaterally.  In the accompanying Report of Medical History, 
he indicated that he had not had any eye trouble, but that he 
had worn glasses or contact lenses.

On VA medical examination in April 1997, the configuration, 
anatomy, pupilary reflexes and extraocular motions of the 
veteran's eyes were all normal.  His fundi had a mesial 
deviation of the disc vessels which were without any 
definitive disc depression.  No hemorrhages or exudates were 
found.  His vision was 20/60 bilaterally.  The impression was 
bilateral refractive eye error.

The Board finds that the veteran has not submitted a well 
grounded claim of service connection for bilateral vision 
loss.  While the service medical records show that he was 
seen with complaints of blurred vision on one occasion in 
April 1968, they also show that he was provisionally 
diagnosed as having a questionable refractive error at that 
time.  Of greater significance is the fact that the post-
service evidence also shows that the veteran was diagnosed as 
having bilateral refractive eye error in April 1997.  
Pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, a refractive error 
of the eyes is not considered to be an injury or disease for 
purposes of entitlement to VA disability compensation.  Thus, 
the veteran is not entitled to service connection for his 
refractive error as a matter law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (when the law and not the evidence 
is dispositive, the appeal should be terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).  No medical evidence has been submitted to 
establish the presence of any superimposed disease or injury.  
VAOPGCPREC 82-90.  The veteran's January 1970 service 
separation examination shows that a clinical evaluation of 
his eyes revealed normal findings and that his corrected and 
uncorrected vision was 20/20 bilaterally.  Moreover, the 
April 1997 VA examination report does not establish the 
presence of any superimposed disease or the presence of 
residuals of an injury.  Thus, the veteran's bilateral vision 
loss is due to a refractive error which was not subject to a 
superimposed in-service disease or injury.

In the instant case, the veteran has not submitted competent 
medical evidence of a current disability within the meaning 
of applicable law and regulation.  Although the veteran seeks 
service connection for residuals of an injury to his eyes 
which he states occurred during his tour in Vietnam in 1968 
when some mortar charges went off in his mortar pit, the 
clinical data does not establish the presence of any eye 
disorder other than refractive error.  Therefore, there is no 
medical evidence establishing a current service-connectable 
disability for VA purposes.  Moreover, the veteran's own 
assertions of a current disorder cannot provide the basis for 
a well-grounded claim because lay persons are not competent 
to offer medical opinions.  See Smith (Dennis) v. West, 11 
Vet. App. 56, 59-60 (1998); Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  Because the veteran has not provided competent 
evidence of a disease or injury for which service connection 
may be awarded, he has failed to satisfy the requirements for 
a well-grounded service-connection claim under 38 U.S.C.A. 
§ 5107(a).

The veteran has not specifically asserted that the injury to 
his eyes which he sustained in Vietnam was combat related.  
The provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) allow combat veterans, in certain circumstances, to 
use lay evidence to establish service incurrence of a disease 
or injury, by relaxing the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims.  However, these provisions do not 
provide a substitute for medical-nexus evidence or evidence 
of a current disability.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Wade v. West, 11 Vet. App. 302 (1998).  In 
this case, not only has the veteran failed to present 
evidence of a current disability which could be a basis for a 
VA service-connection claim, he has also not provided any 
competent evidence tending to relate any current eye 
condition in any way to his service.  The Board has carefully 
considered the contentions of the veteran regarding the 
etiology of his bilateral vision loss.  However, as a layman, 
he is not qualified to render such an opinion as to medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the foregoing, the Board concludes that the 
veteran's claim of service connection for bilateral vision 
loss is not well grounded.


ORDER

Service connection for bilateral vision loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

